Hooker, J.
The complainant and appellant filed the bill in this cause to foreclose a mortgage made October 26, 1893, by Catherine Cotney, upon premises which she had previously sold on a written contract to Paeschke, and which he sold to Wallinger on April 5, 1892. Wallinger took immediate possession, and has retained it since. This possession was constructive notice of his rights, and the circuit judge was justified in denying foreclosure, and requiring the complainant to discharge the mortgage.
His decree is affirmed, with costs.
The other Justices concurred.